 SOUTHERN COUNTIES GAS COMPANYSouthern Counties Gas Company of CaliforniaandInternationalChemicalWorkers Union,LocalsNos. 47,53, 58,66, 78,224, 350,and 404. Case21-CA-7917January 8, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn September 12,- 1968, Trial Examiner MartinS.Bennett issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative- action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions and a supportingbrief and the General Counsel filed an answeringbrief.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The-Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of .theTrial Examiner .2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,SouthernCounties Gas Company of California, Los Angeles,California,itsofficers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.'The Respondent's request for oral argument is denied,as the record,including the exceptions and briefs,adequately presents the issues and thepositionsof theparties.'In addition to the cases cited by theTrialExaminer see the Board'srecent decision inPrudential Insurance Company,173 NLRB No. 117.In adopting the Trial Examiner's Decision, Member Zagoria relies, as inPrudential Insurance Company,supra,onlyon the factthat the relevanceof the requested information for collective-bargaining purposes has beenclearly establishedSee in this connection his dissentinStandard 09,Company ofCalifornia.166 NLRB No. 45.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Trial Examiner. This matter washeard at Los Angeles, California, on July 9, 1968. The19complaint, issuedMarch 25, 1968, later amended, andbaseduponachargefiledJanuary24,1968,byInternational ChemicalWorkers Union, Locals Nos. 47,53, 58, 66, 78, 224, 350, and 404, herein called the Union,alleges that Respondent, Southern Counties Gas Companyof California, had engaged in unfair-labor practices withinthe meaning of Section 8(a)(5) and, (1) of the Act. Ablebriefs have been submitted by the General Counsel andRespondent.'Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSSouthern Counties Gas Company of California is amajor public utility based in Los Angeles which suppliesnatural gas service in Southern California. It annuallyenjoys a gross volume of business in excess of $250,000and purchases and receives goods of substantial valuedirectly from outside the State of, California. Respondentannually performs services valued in excess of $50,000 forCaliforniabusinessconcernswhich in turn annuallypurchase and receive goods valued in excess of $50,000directly from points outside that State. I find that theoperations of Respondent affect commerce within themeaning of Section 2(6) and (7) of the Act.IL THE LABOR ORGANIZATIONSINVOLVEDInternationalChemicalUnion,Locals Nos. 47, 53, 58,66, 78, 224,350, and 404 are labor organizations withinthe meaning of Section2(5) of the Act.,III.THE UNFAIR LABOR PRACTICESA. Introduction; the IssueThe Union was certified in 1945 as the representative ofcertainemployeesofRespondent and has enjoyedrecognition since that date. The sole issue in this case iswhether Respondent, by refusing on and after October 30,1967, to give the Union a list of the names and addressesof unit employees represented by the Union, violatedSection 8(a)(5) and (1) of the Act. The names as such, itmay be noted, are made public quarterly in seniority listspromulgatedbyRespondent,butwithoutanycorresponding addresses.B. Appropriate Unit and Majority RepresentationThereinThe parties agree and I find that the regular employeesof Respondent in classes and classifications working in thedesignated Divisions or Departments set forth in Article IandAppendix A of a collective-bargaining agreementbetween the Union and Respondent dated April 1, 1968,excludingallotheremployees,constitutea'unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act. I furtherfind that at all times since April 1, 1967, the Union hasbeen and now is the representative of the employees in theabove-described unit within the meaning of Section 9(a) ofthe Act.'A joint motion to correct certain errors in the transcript is granted anda stipulation dated July 12, 1968, is hereby received in evidence174 NLRB No. 11 20DECISIONSOF NATIONALLABOR RELATIONS BOARDC. CollectiveBargainingHistoryOf Respondent's 2600 employees, approximately 1770are in the unit represented by the Union and are based infive counties of Southern California. Union security hasbeen an issue in negotiations over the years with- theUnion unable to obtain such a clause in bargaining.Respondent has rejected such demands on the premisethat the Union should sell employees on the advantages oforganization.In lieu thereof, the Union has attempted unsuccessfullyon several occasions over the years to obtain the addressesof those in the unit. This request was predicated upon theneed to use this information for organizational purposes.Respondent has resisted this on the ground that it wouldinvade the right to privacy of its employees.On December 22, 1966, the Union reopened its contractand submitted some contract proposals, including one forthe names and addresses of employees. This topic wasdiscussed at a meeting held on March 2, 1967, and thereis some conflict. International Representative D. E. Stuttsof,the Union testified that he told Vice President LudlowShonnard of Respondent that this information was neededfor organizational purposes because the contract had nounion security clause and, further, that this would enabletheUnion to contact all employees in the unit regardingthenegotiationofcontractsandthehandlingofgrievances.He was corroborated herein by BarryWaldrep, president-of Local Union 78.Shonnard testified that the request was predicatedsolely upon its use for organizational purposes and thatRespondent stated that it might be able to furnish such alistafter the first of the year. He also alluded to theviolationof the right to privacy. No agreement wasreached on this point. A contract was ultimately signedfor the period from April 1, 1967, through March 31,1968.On October 10, a so-called Interim meeting was heldpursuant to the above contract. Stutts testified that therespective positions were unchanged from the March 2meeting. Director of Personnel Howard Everett testifiedthat Stutts made a general claim that this information wasnecessary to administer the contract.Turning to the crucial October 30, 1967, date reliedupon herein by the General Counsel, the Union wrote toRespondent on that date as follows in support of itsrequest for this data.International Chemical Workers Union, Locals Nos.47, 53, 58, 66, 78, 224, 350, and 404 hereby request thenames and addresses of all employees of the Companywho are in the bargaining unit of the union.The Union being furnished such list is very relevantto collective bargaining with the Company and to theadministrationof the present collective bargainingAgreements.The necessity of the Union having the names andaddresses of all employees should be clear to theCompany because of the large area the employees liveand work in, fact that there is no Union security clausein the Agreement and percentage of membership is low,-yetUnionmust represent all employees in unitregardless of membership.We would appreciate receiving such lists at theearliestpossible time in order to communicate withsuch employees prior to drawing up firm proposals fornext contract negotiations.Several days later, Everett arranged a meeting withStutts.According to Stutts, he said that the Union wantedthis information for many reasons. The contract lacked aunion-security clause and membership in the Union waslow, being slightly in excess of 60 percent. The Unionargued that under the Act it had- the obligation torepresent all in the unit and the thinking of all wasdesirableconcerningthehandlingofgrievances,arbitrations,negotiations, and strikes. Stutts continuedthat there was no effective way to communicate withnonmembers and that handbilling was ineffective becausethey were scattered over too large an area. He pointed tothe lack of stewards under the contract.Stutts then referred to a recent decision by the Board inStandard Oil Company of California,166 NLRB No. 45,claiming that this-supported the right of the Union to suchinformation.Everett replied that Respondent was notlegally obligated to provide the list to the Union, that thisagain would violate the right of employees to privacy andindicated ignorance of theStandard Oilcase.He askedStutts if there was any other- way the U'nion's,-re-questcould be met and Stutts replied in the negative.A week or two later, Respondent, while resisting thedisclosure of addresses, offered to send out via companymail in behalf of the Union, a limited number of mailingsto employees soliciting their views on negotiations ingrievances at no cost to the Union. It also offered to usetheUnited States mail if the Union -assumed postagecosts. Stutts refused, pointing to the- limit on the numberof mailings' and claiming that the Union would have noway of verifying the mailings to nonunion employees.On November 21, 1967, the Union renewed its requestand, on November 28, Respondent replied as follows:In line with your recent discussions with Mr. Everettregarding this subject, as well as the discussions duringnegotiations for our April 1, 1967 Working ConditionsAgreement, the Company is not willing to provide theUnion with the names and addresses of all Companyemployees represented by the Union. One of theprincipal reasons for our decision is' our concern for theright of privacy desired by many of our employees.However, in consideration of the points made by theUnion in our recent discussions regarding the large areainwhich employees live and work, we renew our offeras follows: The Company -will deliver or mail (usingstamps provided by the Union) - to all employeesrepresented by the Union, a reasonable number ofletters relating to the Union's administration of thepresentcollectivebargaining ,agreementandnegotiationsfora1968WorkingConditions'Agreement.-A similar request and rejection occurred on January 16and 23, 1968. The Union made no proposals regardingnames and addresses in negotiations for- the 1968-69contract which is in effect through March 31, 1969, takingthe position that the issue was then pending before theBoard, as was the case.D. The Standard Oil DecisionSome-portionsof themore recent negotiations wereobviously tailored by the Union to this decision involvingthe same issue.Standard Oil Companyof California, 166NLRB No.45. Respondent, in its brief, was well aware ofthis case and has argued extensively that the cases aredistinguishable; this alleged distinctionwillbe treatedhereinafter. Be that as it may, this case, recently decided,goes quite far.Standard Oil Companyof California v.N.L.R.B.,399 F.2d 639(C.A. 9).- SOUTHERN COUNTIES GAS COMPANYThe Board had held that the address list was relevant tothe Union's performance of its responsibilities in collectivebargaining and contract administration, and found thatrefusal of this information was violative of Section 8(a)(5)and (1) of the Act.The Court pointed out that the Union was obligated tofairlyrepresent the interests of all employees, thenonmembers amounting to some 700 of the 1500 in theunit. "To perform this statutory duty adequately, it wasnecessary that the Union be able to communicate withthosewhom it represented, i.e., with all 1500 of theemployees in the unit. The Company's duty to bargaincollectivelywith the Union as the representative of 1500employees was not fulfilled by bargaining with the Unionif the Union had no means of communication with some700 of the 1500 employees represented by it, and it wasreadily in the power of the Company to make it possiblefor the Union to communicate with the members of theunit who were not members of the Union."This indeed is strong language,- particularly so -wherethe Union's request in theStandard Oildecision had beenpredicated solely upon its wish to counter. employerpropaganda. The Court concluded, nevertheless, that therecould have been no, question in the mind of the Employerthat the Union desired the data for collective bargaining.TheCourtbluntlystruckdown the Employer'scontention that it had no contractual obligation to supplythisdata and added that there was no question of thegeneral obligation of an employer to provide informationneededby .the bargaining agent for the properperformance of its duties.N.L.R.B. v. Acme-IndustrialCo., 385 U.S. 432. The right to privacy, raised herein byRespondent, is implicit in this area, yet it apparently didnot trouble the Court. In brief then, Respondent can offerlittledefense herein, in view-of the foregoing language,unless it can distinguish the cases and this it hasattempted to do.E. AllegedDistinguishingFactorsRespondenturgesthattheUnionhasampleopportunity to contact and communicate with employeesand therefore has no need for these' names andaddresses.It points to its offer to make mailings via company mailat no cost to the Union or via U.S. mail, for postage costsonly.2The only restriction imposed by Respondent was thatthematerial not be derogatory to it. Respondent pointsfurther to an offer by it on January 23, 1968, to includewith these mailings a form by which the employee couldsend his name and address to the Union if he so desired.While not attributing bad faith to Respondent, theUnion objected to the limitations on the number ofmailingsand pleaded its -inability to know whethernonmembers would actually receive these mailings. TheUnion also had in mind, although not expressed, that itcontemplateddifferentmailingstomembersandnonmembers.Respondent directs attention to the existence of bulletinboards,maintained at company expense,-where materialcouldbe posted, including one bulletin board - wherepermissionwas requested and granted to leave unionapplications.While Respondent notes that inStandard Oilthe expense of the bulletin board was borne by the Union,this is manifestly a distinction of no substance; the fact is'This case was triedon the premise that allemployees who had notsigned duescheckoffauthorizations were not union members.21that they existed in both cases.The alleged opportunity for employees to engage inorganizational activities at company social affairs and atcanteen facilities provided - by Respondent demonstrateslittle; the simple answer is that the identities of union andnonunion members perforce could not be well known inan operation of this size.Respondent attempts to distinguish the dispersion of theemployees in the two cases. The fact is that theseemployees worked in five counties of Southern Californiaand, inStandard Oil,the employees worked in five or sixcounties of Northern California. I see little difference andthe mileages are not deemed controlling. If all employeesof an employer were housed in a designated area of thecommunity,anargumentmightbemade thatdoor-to-door solicitationwould suffice. Indeed, in theinstant case, unlikeStandard Oil,therewere no shopstewards. Yet the Board, with subsequent court approval,saw nothing to detract from the basic thrust of the unionposition,holding that anything short of names- andaddresses prevented effective communication with thebeneficiaries of the Union's statutory obligation.The General Counsel in turn has pointed to the factthat approximately 53 percent of those in the bargainingunit are in the field substantially all of their working time.This includes, the local union presidents who representtheir locals in dealing with Respondent, there being nostewards, although almost all employees report to .theirbase at the start and close of the working day.The General Counsel also urges that Respondent,during annual contract negotiations, makes, reports to allemployees via a house organ concerning the progress ofnegotiations, this including the respective proposals andthe ultimate contract agreed to. It is not contended thatthese reports are other than factual. The fact is, however,that this broad base of contact is not available to theUnion in its statutory obligation to represent all those inthe unit.The General Counsel also argues persuasively withrespect to Respondent's offer-to make limited mailings ofmaterial not derogatory to Respondent that this perforceimplies inspection by Respondent of the matter. He states,with logic, that there might be times when the Unionwould prefer that Respondent not be privy to the natureof these solicitations. Further, Respondent, rather than theUnion, would in reality decide the number of mailings tobe made.Respondent has contended that the Union waived theright to this data by bargaining on the matter andobtaining a contract silent in this 'respect. This wasdisposed of inStandard Oilwhere the Court pointed outthat it was not controlling that the employer had notcontractedtofurnishthe information, , because theemployerhada"generalobligation"tofurnishinformation needed by the bargaining representative forthe proper performance of its duties.There are several other factors raised by Respondent,but they are minor in nature and do little to counter thestrong thrust of theStandardOil decision. I find,therefore, that there are not factors present herein whichare sufficient to distinguish .the instant case from therationale ofStandard Oil.'-'While it is true that Respondent did not propagandize new hiresconcerning the lack of need for union representation, unlikeStandard Od,and indeed did cooperate with the Union on acquainting new hires with thepresence and function of the Union,I believe that this too must fall in theface of thatdecision. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. RefusalTo BargainIn-view of the foregoing considerations, I find, asalleged by the General Counsel, that by refusing on andafterOctober 30, 1967, to furnish the Union with thenames and -addresses of those in the unit it represented,Respondent has refused to bargain and has engaged -inunfair labor practices within the meaning of Section8(a)(5) and, derivatively, Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin section III,above, and occurring in connection with its operationsdescribed in section I, above, have a close, intimate andsubstantial relation to trade, traffic and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the 'policies of the Act. I shallrecommend that Respondent be ordered to forthwithfurnish the, Union with the information requested by itand that it do so thereafter, upon request, at reasonableintervals.-Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Southern Counties Gas Company of California is anemployer within the iiieanmg of Section 2(2) of the Act.2. International Chemical Workers Union, Locals Nos.47,53,58,66,78,224,350,and 404 are labororganizationswithin the meaning of Section 2(5) of theAct.3.The regular employees of Respondentin classes andclassificationsworking in the designated Divisions orDepartments set forth in Article I and Appendix A of acollective-bargaining agreement between the Union andRespondent dated April 1, 1968, excluding all otheremployees, constitute a unit appropriate, for the purposesof collective bargaining within the meaning of Section 9(b)of the Act.4. International Chemical Workers Union, Locals Nos.47, 53, 58, 66, 78,- 224, 350, and 404 has been since April1,1967, and now is, the exclusive representative of theemployees in the above-described appropriate unit withinthe meaning of Section 9(a) of the Act5.By refusing on and after October 30, 1967, to supplythe Union with the names and addresses of employees inthe above, unit, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) of the Act.6.By the foregoing conduct, Respondenthas engagedinunfair labor practices within the meaning of Section8(a)(1) of the Act.-7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within themeaning ofSection 2(6)' and (7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact - andconclusions of law, it is recommended that Respondent,SouthernCountiesGas Company of California, LosAngeles,California, its officers, agents, successors' andassigns, shall-1.CeaseanddesistfromrefusingtofurnishInternational ChemicalWorkers Union, Locals Nos 47,53, 58, 66, 78, 224, 350, and 404 the names and addressesof all employees in the unit it represents2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, and at reasonable intervals, furnishthe above-named labor organization with the names andaddresses of all employees in the bargaining unit itrepresents.(b)Post at its installations in California where theUnion is the bargaining representative, copies of theattached notice marked Appendix.' Copies of said noticeon forms provided by the Regional Director for Region 21shall, after being duly signed by Respondent, be posted byit immediately upon receipt thereof and maintained for aperiod of 60 consecutive days thereafter in conspicuousplaces, including all places where notices'to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced or covered by any other material.(c)Notify the Regional Director' for Region 21, inwriting,within 20 days from the date of receipt of thisDecision, what steps it has taken to comply herewith.''In the eventthisRecommendedOrder be adopted by the Board, thewords "DecisionandOrder" shall be substituted for the words "theRecommendedOrder of a Trial Examiner" in the notice. In the furtherevent theBoard'sOrder be enforced by a decree of a United States Courtof Appeals, the words "a Decree of the United States Court of Appeals,Enforcing an Order" shallbe substituted for the words "a Decision andOrder."'In the eventthisRecommendedOrder be adopted by theBoard, thisprovision shall be modifiedto read. "Notify saidRegional Director, inwriting, within10 days from the date of this Order, what stepsRespondenthas takento comply herewith."APPENDIXNOTICE TD ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations-,,Act,asamended,we hereby, notify ouremployees that:WE WILL now, and at reasonable intervals hereafterupon request, furnish International Chemical WorkersUnion, Locals Nos. 47, 53, 58, 66, 78, 224, 350, and404, with the' names and addresses of all employees inthe bargaining unit it represents. Said bargaining unitis:Regular, employees in classes and classificationsworking in the designated Divisions or Departmentssetforth in _Article I and Appendix A of a SOUTHERN COUNTIES GAS COMPANY23collective-bargaining agreement between the UnionThis notice must remain posted for 60 consecutive daysand us dated April 1,1968.from the date of posting, and must not be altered,defaced, or covered by any other material.iDatedBySOUTHERN COUNTIES GASCOMPANY OF CALIFORNIAIf employees have any question concerning this notice(Employer)or compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice, 849 SouthBroadway,Los Angeles,California,90014,Telephone(Representative)(Title)688-5229.